Case: 13-12858   Date Filed: 07/07/2014   Page: 1 of 7


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-12858
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:12-cr-20886-DMM-2



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                               versus

VINCENT GLOVER,

                                                       Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                              (July 7, 2014)

Before PRYOR, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-12858     Date Filed: 07/07/2014    Page: 2 of 7


      Vincent Glover appeals his 80-month total sentence after he was found

guilty of conspiracy to engage in the business of dealing firearms without a license,

in violation of 18 U.S.C. § 371, engaging in the business of firearms without a

license, in violation of 18 U.S.C. § 922(a)(1)(A), and possession of a firearm and

ammunition by a convicted felon, in violation of 18 U.S.C. § 922(g)(1). On

appeal, he argues that his 80-month total sentence is procedurally and substantively

unreasonable. Specifically, he argues that his total sentence was greater than

necessary to meet the objectives of federal sentencing, that the district court

incorrectly weighed the severity of the offense conduct and relied solely on his

criminal history in imposing his total sentence, and that his criminal history

overrepresented his likelihood of recidivism.

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard. United States v. Thompson, 702 F.3d 604, 606-07 (11th Cir.

2012), cert. denied, 133 S.Ct. 2826 (2013). We may vacate a sentence only if the

district court “committed a clear error of judgment” with regards to weighing the

factors enumerated in § 3553(a) and arriving at a sentence that is outside the range

of reasonableness. United States v. Alfaro-Moncada, 607 F.3d 720, 735 (11th Cir.

2010).

      In evaluating the reasonableness of a sentence, we use a two-step process.

United States v. Sarras, 575 F.3d 1191, 1219 (11th Cir. 2009). We first determine


                                          2
              Case: 13-12858     Date Filed: 07/07/2014    Page: 3 of 7


if the sentence was procedurally reasonable by assessing whether the district court

committed any

      significant procedural error, such as failing to calculate (or improperly
      calculating) the Guidelines range, treating the Guidelines as
      mandatory, failing to consider the § 3553(a) factors, selecting a
      sentence based on clearly erroneous facts, or failing to adequately
      explain the chosen sentence—including an explanation for any
      deviation from the Guidelines range.


Gall v. United States, 552 U.S. 38, 51, 128 S.Ct 586, 597, 169 L.Ed.2d 445 (2007).

Next, we examine whether the sentence was substantively reasonable, taking into

consideration the totality of the circumstances. Id.

      The district court is required to “impose a sentence sufficient, but not greater

than necessary, to comply with the purposes set forth in” 18 U.S.C. § 3553(a)(2).

18 U.S.C. § 3553(a). The purposes set forth in § 3553(a)(2) include the need to

reflect the seriousness of the offense, promote respect for the law, provide just

punishment for the offense, deter criminal conduct, and to protect the public from

future crimes of the defendant. 18 U.S.C. § 3553(a)(2). The court is also required

to consider the nature and circumstances of the offense, the history and

characteristics of the defendant, the kinds of sentences available, the applicable

guideline range, the pertinent policy statements of the Sentencing Commission, the

need to avoid unwarranted sentencing disparities, and the need to provide

restitution to victims when sentencing a defendant. Id. § 3553(a)(1), (3)-(7).


                                          3
              Case: 13-12858      Date Filed: 07/07/2014   Page: 4 of 7


      The party challenging the sentence bears the burden of proving that it is

unreasonable. United States v. Bane, 720 F.3d 818, 824 (11th Cir.), cert. denied,

134 S.Ct. 835 (2013). In determining whether a sentence is reasonable, if the

district court considers the factors enumerated in § 3553(a), it is not required to

discuss each individual factor. United States v. Talley, 431 F.3d 784, 786 (11th

Cir. 2005). Further, the district court’s acknowledgment that it considered the

defendant’s arguments and the § 3553(a) factors is sufficient to demonstrate that

adequate and proper consideration was given to those factors and thereby render

the sentence procedurally reasonable. United States v. Scott, 426 F.3d 1324, 1330

(11th Cir. 2005).

      A sentence is potentially unreasonable if the district court unjustifiably

relied on a single factor. United States v. Kuhlman, 711 F.3d 1321, 1327 (11th

Cir.), cert denied, 134 S.Ct. 140 (2013). “However, significant reliance on a single

factor does not necessarily render a sentence unreasonable,” and we have held that

the weight given to any specific § 3553(a) factor is in the sole discretion of the

district court. Id. Further, we ordinarily expect a sentence within the guideline

range to be reasonable. United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir.

2008). A sentence imposed well below the statutory maximum is another indicator

of reasonableness. See id.




                                           4
              Case: 13-12858     Date Filed: 07/07/2014    Page: 5 of 7


      The district court, however, must avoid unwarranted sentence disparities

among defendants with similar records found guilty of similar conduct. United

States v. Docampo, 573 F.3d 1091, 1101 (11th Cir. 2009). Yet, a defendant who

cooperates with the government and enters a plea agreement is not similarly

situated to a defendant who does not cooperate and proceeds to trial. Further, there

is no unwarranted disparity when a cooperating defendant receives a “substantially

shorter” sentence than a defendant who does not cooperate. Id. at 1101.

      Glover’s total sentence is procedurally reasonable. In issuing its sentence,

the district court properly calculated Glover’s guideline range, treated the

Guidelines as advisory, and adequately explained that it considered the statements

of the parties, the PSI, and the § 3553(a) factors. Such a statement was sufficient

to demonstrate that adequate and proper consideration was given to the § 3553(a)

factors and the parties’ arguments and thereby render the total sentence

procedurally reasonable. Scott, 426 F.3d at 1330. Therefore the total sentence was

procedurally reasonable.

      Glover’s total sentence is also substantively reasonable. As an initial matter,

Glover’s argument that his total sentence was greater than necessary is without

merit because the district court imposed a total sentence that was 17 months below

the bottom of his guideline range. As noted above, we ordinarily expect a sentence

within the guideline range to be reasonable. See Gonzalez, 550 F.3d at 1324.


                                          5
               Case: 13-12858     Date Filed: 07/07/2014    Page: 6 of 7


Further, Glover’s 80-month total sentence is well below the statutory maximum for

his charges, which is another indicator of its reasonableness. Id.

      Glover’s total sentence is also not substantively unreasonable because he

received a higher sentence than his codefendant and the district court did not rely

solely on his criminal history in imposing his total sentence. The district court is

required to consider the need to avoid unwarranted sentencing disparities among

defendants with similar records found guilty of similar conduct; however, it is clear

from the record that Glover and his codefendant are not similarly situated.

Docampo, 573 F.3d at 1101. Glover committed the present offense while serving a

term of community control, he obstructed justice during his bench trial, he failed to

cooperate with the government, he has repeatedly violated the law, and his

guideline range was 97 to 121 months; this is sufficient to justify Glover’s higher

total sentence. See Docampo, 573 F.3d at 1101. Further, the district court

considered all of the § 3553(a) factors and then merely chose to explain that

Glover’s criminal history helped justify a higher sentence than his codefendant

with no criminal history.

      Although the district court agreed that Glover’s criminal history was

overrepresented, it accounted for this when it sought guidance from criminal

history category II, prior to issuing the total sentence, instead of using category III,

as recommended by the guidelines. As such, the district court’s decision not to


                                           6
               Case: 13-12858     Date Filed: 07/07/2014    Page: 7 of 7


vary further below his guideline range did not render the total sentence

substantively unreasonable. See Gonzalez, 550 F.3d at 1324. In light of Glover’s

prior offenses, the frequency of those offenses, the fact that the district court

already varied 17 months below his guideline range, and the district court’s

consideration of the § 3553(a) factors, Glover’s total sentence of 80 months was

substantively reasonable. Accordingly, upon review of the record and

consideration of the parties’ briefs, we affirm.

      AFFIRMED.




                                           7